                   }


11$"; ·,;;
             0

                 AL/245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                           Page 1 of l     c>
                                                     UNITED STATES DISTRICT COURT
                                                                SOUTHERN DISTRICT OF CALIFORNIA

                                      United States of America                                                    JUDGMENT IN A CRIMINAL CASE
                                                      V.                                                          (For Offenses Committed On or After November 1, 1987)


                                       Agustin Francisco-Jose                                                     Case Number: 3:19-mj-23252

                                                                                                                 Carlos Cristobal Ruan
                                                                                                                 Defendant's Attar ey


                 REGISTRATION NO. 88150298

                 THE DEFENDANT:                                                                                                                       AUG 1 3 2019
                  lZI pleaded guilty to count(s) 1 of Complaint
                                                           - - - - - - - - " - - - - - - - - - - - - + - , c r c , c - ..rJC-:,o-c--rr--o----.,..,.-c-1cc,J"'(_:":",T(:'?"\,trr,,,rri!-?.erl-f-
                  O was found guilty to count(s)                                                                  sc~T,r·: • :::::: .-tc, ,.,, C.c\,XOf'ii,HA
                       after a plea of not guilty.                                              i"Y                     u:cr>UTY
                       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                 Title & Section                   Nature of Offense                                                                                      Count Number(s)
                 8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                                            I
                  0 The defendant has been found not guilty on count(s)
                                                  -------------------
                  •    Count(s)
                                   ------------------
                                                      dismissed on the motion of the United States.

                                                             IMPRISONMENT
                        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
                 imprisoned for a term of:

                            .                   2i<TIME SERVED                                            0 - - - - - - - - ~ days
                  lZI Assessment: $10 WAIVED lZI Fine: WAIVED
                  lZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                  the defendant's possession at the time of arrest upon their deportation or removal.
                  0 Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
                 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
                 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
                 United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                             Tuesday, August 13, 2019
                                                                                                             Date of Imposition of Sentence


                 Received
                                                                                                             HifiL&i:CLOCK
                                                                                                             UNITED STATES MAGISTRATE JUDGE


                 Clerk's Office Copy                                                                                                                                 3: 19-mj-23252
